Citation Nr: 9911925	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-26 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1954 and from May 1955 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for a 
dysthymic disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The medical evidence of record establishes that the 
veteran does not have an acquired psychiatric disability 
related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Generally, congenital or developmental defects 
are not considered to be diseases or injuries which would 
permit a grant of service connection.  38 C.F.R. § 3.303(c) 
(1998).  Specifically, congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, personality disorder, and mental deficiency are not 
diseases or injuries for disability compensation purposes.  
38 C.F.R. § 4.9 (1998).

The threshold question for the Board, however, is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  To establish that a claim is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the in-
service disease or injury and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim in that it is not wholly 
implausible.  Therefore, the VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

In the present case, the veteran contends that his current 
psychiatric disability manifested during his period of active 
service.  Service medical records show that the veteran had 
substantial treatment for depression and somatic complaints.  
In February 1960, the veteran was admitted to the hospital 
with moderate depression.  The following month, he underwent 
a neuropsychiatric examination during which he complained of 
headaches, nervousness, and the inability to eat.  The 
examiner diagnosed him with severe situational maladjustment.

From July to August 1965, the veteran was hospitalized with 
psychophysiological gastrointestinal reaction and was given a 
permanent S3 profile.  In September 1967 and July 1970, the 
veteran was seen for somatic complaints of nervousness, lack 
of appetite, and epigastric discomfort.  The veteran was 
again hospitalized from July to August 1970.  Psychological 
testing results showed high depression and obsessive traits 
with high anxiety.  The discharge summary diagnosed him with 
acute, moderate to severe depressive reaction.

The veteran received no mental health treatment from the time 
of his retirement from active service in 1971 until 1997.  At 
a VA psychiatric examination in January 1997, the veteran 
complained of nervousness, sleeplessness, nightmares, and 
stomach discomfort.  He stated that these symptoms were 
similar to ones he had experienced while on active duty.  
Objectively, the examiner described the veteran as being 
nervous and tearful at times, with a reactive and somewhat 
labile affect, and a mood which indicated some anxieties.  
The examiner diagnosed the veteran with generalized anxiety 
disorder and recommended a post traumatic stress disorder 
(PTSD) evaluation.

The following month, the veteran underwent a psychological 
evaluation.  The examiner noted that he was unable to review 
the veteran's claims file before the interview.  Following 
psychological testing, the examiner found that the veteran's 
profile was not one usually associated with PTSD.  However, 
he did exhibit some of the traits of the disorder, such as 
anxiety, depression, alienation, and lack of energy.  The 
examiner rendered diagnoses of anxiety, depression, and 
somatoform disorder and recommended that PTSD be ruled out.

The veteran was afforded another VA examination in April 
1997.  He again complained of symptoms of anxiety, 
irritability, sleep disturbance, and depression.  
Objectively, the veteran showed signs of anxiety, with 
depressed mood and brief concentration.  Speech and thought 
were relevant and coherent, and memory was intact.  The 
examiner observed that the veteran had a long history of 
chronic depression and anxiety and frequent exacerbation of 
these conditions when placed under stress.  He also had 
features of a dependent personality and did not show any 
definitive signs of PTSD.  The veteran was diagnosed with 
dysthymic disorder and dependent personality traits.

At a final VA examination in November 1997, the veteran 
complained of nightmares but denied any depression.  He 
reported having a good appetite and adequate energy.  All 
objective findings were negative.  The examiner found no 
psychiatric disorder.

The veteran appeared at a hearing before the Board in 
September 1998.  The veteran's wife testified that the 
veteran was nervous during his first civilian employment 
after active service and that he became more nervous 
following his heart attacks.  She said that he became easily 
irritated, that he would not talk, and that he suffered from 
headaches.  The veteran testified that, during the times when 
he did not receive medical treatment in service, he was self-
managing his symptoms.  He identified stressful events in 
service to include his work as a drill sergeant, his 
enrollment in officer candidate school, and his time in 
Vietnam.

The veteran stated that he continued to have gastrointestinal 
complaints and headaches following service that would be 
exacerbated by stress at work or things going wrong.  He 
specifically identified his job as a corrections officer as 
causing substantial stress.  Thereafter, he worked as a law 
enforcement instructor and his symptoms subsided.  He was 
medically retired in 1988 following five heart attacks and a 
stroke.  He said that he had received no mental health 
treatment since service but that he took medication for his 
headaches and stomach condition.  He explained that his 
symptoms are periodically more severe but that they have 
continued since service.  The veteran's present symptoms were 
described as sleeplessness, irritability, headaches, and 
gastrointestinal discomfort.  The veteran's representative 
stated that the veteran's psychiatric disorder evidenced 
chronicity and continuity of symptomatology.

Due to the differing medical diagnoses of record, the Board 
requested an expert medical opinion regarding the nature of 
the veteran's psychiatric disability.  In February 1999, 
Richard P. Johnson, M.D., Director of Mental Health Services 
at the Memphis VA Medical Center, diagnosed the veteran with 
a dependent personality.  He made this determination after 
extensively reviewing the veteran's claims file and service 
medical records.  The doctor noted that dependent personality 
traits had been found in both sets of psychological testing 
and at least one psychiatric examination.

Dr. Johnson explained that, although the veteran had received 
different psychiatric diagnoses, he had always become 
symptomatic when experiencing stress, such as at work or in 
Vietnam.  The veteran could do well in a closely structured 
environment with no unpredictability, but he would suffer an 
adjustment disorder when confronted with new challenges or 
expectations.  The veteran, having a personality 
predisposition, would manifest psychological distress with 
symptoms of anxiety, depression, and somatic complaints.  
Further, Dr. Johnson found no evidence to support a diagnosis 
of PTSD.

In summary, the Board concludes that the preponderance of the 
evidence supports a finding that the veteran has a 
personality disorder.  In so finding, the Board places 
reliance upon the medical opinion provided by Dr. Johnson.  
The Board considers this opinion to be well reasoned and 
supported by the record.  In particular, Dr. Johnson's 
opinion is consistent with the findings of other medical 
providers in that the veteran had been previously described 
as having dependent personality traits and situational 
maladjustment.  Moreover, Dr. Johnson provided clarification 
of why the veteran had been assigned differing diagnoses by 
explaining that the veteran's personality disorder had caused 
symptomatology such as anxiety and somatic complaints.  In 
making his determination that the veteran had a personality 
disorder, Dr. Johnson relied upon the fact that the veteran 
exhibited symptomatology when under stress.  Notably, the 
veteran himself confirmed this at the hearing before the 
Board when he described exacerbation of symptoms during 
stressful periods in the military and as a corrections 
officer.  Therefore, the Board finds that, as the evidence 
has established that the veteran suffers from a personality 
disorder, rather than an acquired psychiatric disorder, the 
benefit on appeal must be denied pursuant to 38 C.F.R. 
§§ 3.303(c), 4.9 (1998) as not being an injury or disease 
incurred in active service.



ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

